EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Brett Lovejoy, on May 17, 2021.



95. (Currently Amended) A conjugate comprising four L-asparaginase monomers, each monomer having [[an]] the amino acid sequence of SEQ ID NO: 1 and conjugated to polyethylene glycol (PEG) molecules, wherein each PEG molecule has a molecular weight of about 5000 Da, wherein each monomer further comprises accessible amino groups, and wherein about 100% of said accessible amino groups in the monomers are covalently linked to a PEG molecule.

103.    (Currently Amended) The conjugate of claim 95, wherein said conjugate has at least 75% [[in vitro]] in vitro activity [[of an]] compared to Erwinia chrysanthemi L-asparaginase.

104.    (Currently Amended) The conjugate of claim 95, wherein said conjugate has at least 80% in vitro activity [[of an]] compared to Erwinia chrysanthemi L-asparaginase.

105.    (Currently Amended) The conjugate of claim 95, wherein said conjugate has at least 85% in vitro activity [[of an]] compared to Erwinia chrysanthemi L-asparaginase not conjugated to PEG molecules.





EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion


6. 	Claims 95, 98 and 101-108 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652